Case 1:20-cr-10111-RWZ Document 56-2 Filed 09/30/20 Page 1 of 6




                        EXHIBIT 2
           Case 1:20-cr-10111-RWZ Document 56-2 Filed 09/30/20 Page 2 of 6




                                                      U.S. Department of Justice

                                                      Andrew E. Lelling
                                                      United States Attorney
                                                      District of Massachusetts

Main Reception: (617) 748-3100                        John Joseph Moakley United States Courthouse
                                                      1 Courthouse Way
                                                      Suite 9200
                                                      Boston, Massachusetts 02210




                                                      August 4, 2020


VIA ELECTRONIC MAIL

Marc Mukasey, Esq.
Torrey Young, Esq.
Mukasey Frenchman & Sklaroff LLP
2 Grand Central Tower – 17th Floor
New York, NY 10017

          RE:       United States v. Charles Lieber
                    Criminal No. 20-cr-10111-RWZ

Dear Counsel:

        The government hereby responds to your letter dated May 29, 2020 requesting discovery
in the above-referenced case. This letter addresses the government’s discovery obligations as they
relate to the June 8, 2020 indictment. In the next few weeks, the government will be producing
automatic discovery concerning the four new charges set forth in the July 28, 2020 superseding
indictment. To the extent you wish to make additional discovery requests after receiving that
discovery, please do so in a separate letter.

        To begin with, your letter is dated well before the government’s deadline for providing
automatic discovery as set forth in Local Rules 116.1 and 116.2. Perhaps consequently, several of
your requests seek information that the government is expressly required to provide under Rule 16
of the Federal Rules of Criminal Procedure (“Rule 16”) and the Local Rules. See Local Rule
116.3(d) (“A defendant participating in automatic discovery should not request information
expressly required to be produced under L.R. 116.1….”). As noted below and in the government’s
discovery letters dated July 3, 2020 and July 30, 2020, the government has already produced to
you all items of automatic discovery in its possession, custody and control.

       As you know, the government’s discovery obligations are set forth in Rule 16 and the Local
Rules of Court (Rule 116.1, among others), as well as in Brady, Giglio and their progeny. The
         Case 1:20-cr-10111-RWZ Document 56-2 Filed 09/30/20 Page 3 of 6




Jencks Act also governs the discoverability of certain witness statements. In many instances, your
letter requests materials and information that far exceed the government’s discovery obligations.
As articulated more fully below, the government objects to such requests.

         Your letter also requests materials and information not within the government’s possession,
custody or control. For example, your letters refers repeatedly to the Department of Justice’s China
Initiative, as well as an “investigative group” at the National Institutes of Health (“NIH”) “focused
on investigating more than 180 scientists and more than 65 institutions and the reporting of foreign
ties.” Collectively, you refer to these entities as the “Task Forces.” Many of the entities that,
according to your letter, comprise the Task Forces—the Department of Justice, the U.S.
Department of Commerce, and NIH, among others—did not participate in the investigation of the
defendant. The government objects to any attempt to expand the scope of the government’s
discovery obligations to such entities. The government’s discovery obligations extend only to the
prosecuting attorneys (the U.S. Attorney’s Office for the District of Massachusetts) and the
agencies who participated in the investigation of the defendant (the Federal Bureau of
Investigation, the Defense Criminal Investigative Service, the Air Force Office of Special
Investigations, and the Department of Health and Human Services).

       Without waiving these general objections, the government answers your individual
discovery requests as follows:

   I.       Foreign Intelligence Surveillance Information

       The government is aware of its disclosure obligations under 50 U.S.C. §§ 1806(c) and
1825(d). At this time, the government does not intend to enter into evidence or otherwise use or
disclose in any trial, hearing, or other court proceeding any information or other materials
described in Sections 1806(c) and 1825(d).

   II.      Full Identity of Witnesses, Inducements to Testify, and Statements

         This section of your letter contains several discrete requests. Preliminarily, you seek
information concerning “payments, promises of immunity, leniency, or preferential treatment,
made to prospective witnesses….” Local Rule 116.2(b)(1) expressly requires that such
information be produced in automatic discovery. Consequently, to the extent any such information
exists, the government has already complied with this request. See July 3rd discovery letter, Item
G; July 30th discovery letter, Item 2. Other than the evidence and information described in the July
3rd and July 30th discovery letters, see id., the government is not aware of any information or
materials relating to this case of the types described in Local Rule 116.2(b)(1).

        Similarly, portions of this request seek “impeachment material on each and every witness
… [the government] plans to or may call to testify against the defendant.” To the extent this is a
request for information described in Local Rule 116.2(b)(1), the government has already complied
with this request. Id. To the extent this request seeks information described in Local Rule
116.2(b)(2), the government will produce such materials (if any exist) no later than 21 days before
trial.

         This section also seeks the broad disclosure of Jencks Act statements by prospective

                                                 2
          Case 1:20-cr-10111-RWZ Document 56-2 Filed 09/30/20 Page 4 of 6




government witnesses. Specially, you seek “[i]nformation concerning the statements of any
cooperating co-defendant and/or confidential witness or source or other witness;” “all written notes
(including rough notes) taken during all witness interviews by the government, including all notes
taken during or regarding conversations with the witnesses’ lawyers;” “[a]ll text, instant and email
messages, and any other written communications between the aforementioned witnesses and
agents;” and “the grand jury testimony … of all witnesses who will testify in the government's
case in chief.” To begin with, these requests appear to seek information beyond what the
government is required to produce under the Jencks Act, or any other relevant authority. To the
extent any of these materials constitute “statements” discoverable under the Jencks Act, however,
the government will produce them to you no later than 21 days before trial.

   III.        Other Discovery

          A.      Exculpatory Evidence

       At the outset, the government notes that it has already complied with its obligations under
Local Rules 116.1(c)(2) and 116.2(b), which govern the disclosure of exculpatory information in
automatic discovery. To the extent any of the requests in this section seek the immediate
production of information described in Local Rule 116.2(b)(2), the government objects. Without
waiving this general objection, the government answers your individual requests as follows:

                  1)   The government objects to this request as overbroad and exceeding the scope
                       of the government’s discovery obligations under Rule 16 and the Local Rules.
                       Insofar as your definition of “Task Forces” includes agencies that did not
                       participate in the criminal investigation of the defendant, this request also
                       seeks information that is not in the government’s possession, custody or
                       control.

                  2)   To the extent this request can be construed as seeking information required to
                       be produced by Local Rule 116.2(b)(1), the government has already complied
                       with this request. Otherwise, the government objects to this request as
                       overbroad and exceeding the scope of the government’s discovery obligations
                       under Rule 16 or the Local Rules. The government will produce the materials
                       described in Local Rule 116.2(b)(2) no later than 21 days before trial.

                  3)   The government objects to this request as vague, overbroad and exceeding the
                       scope of the government’s discovery obligations under Rule 16 or the Local
                       Rules. Insofar as your definition of “Task Forces” includes federal agencies
                       that did not participate in the criminal investigation of the defendant, this
                       request also seeks information that is not in the government’s possession,
                       custody or control.

                  4)   To the extent this request can be construed as seeking information required to
                       be produced by Local Rule 116.2(b)(1), the government has already complied
                       with this request. Otherwise, the government objects to this request as vague,
                       overbroad and exceeding the scope of the government’s discovery obligations
                       under Rule 16 or the Local Rules.

                                                  3
Case 1:20-cr-10111-RWZ Document 56-2 Filed 09/30/20 Page 5 of 6




     5)   The government objects to this request as vague, overbroad and exceeding the
          scope of the government’s discovery obligations under Rule 16 or the Local
          Rules.

     6)   The government objects to this request as vague, overbroad and exceeding the
          scope of the government’s discovery obligations under Rule 16 or the Local
          Rules. Insofar as your definition of “Task Forces” includes federal agencies
          that did not participate in the criminal investigation of the defendant, this
          request also seeks information that is not in the government’s possession,
          custody or control.

     7)   The government objects to this request as vague, overbroad and exceeding the
          scope of the government’s discovery obligations under Rule 16 or the Local
          Rules. Insofar as your definition of “Task Forces” includes federal agencies
          that did not participate in the criminal investigation of the defendant, this
          request also seeks information that is not in the government’s possession,
          custody or control.

     8)   The government objects to this request as vague, overbroad and exceeding the
          scope of the government’s discovery obligations under Rule 16 or the Local
          Rules. Insofar as your definition of “Task Forces” includes federal agencies
          that did not participate in the criminal investigation of the defendant, this
          request also seeks information that is not in the government’s possession,
          custody or control.

B.   Evidence Concerning the Defendant’s Oral and Written Statements

         To the extent you seek information required to be disclosed under Rule
     16(a)(1)(B) and Rule 16(a)(1)(D), the government has already complied with this
     request. See July 3rd discovery letter, Items A.1 and A.2. Otherwise, the
     government objects to this request insofar as it is not limited to “relevant” written
     or recorded statements made by the defendant. See Rule 16(a)(1)(B).

C.   Documents and Tangible Objects

        Consistent with Rule 16, the government has already complied with this
     request. See July 3rd discovery letter, Item A.3.

D.   Reports, Examinations and Tests

        Consistent with Rule 16, the government has already complied with this
     request. See July 3rd discovery letter, Item A.4.

E.   Expert Disclosures

        The government has not yet determined whether it will utilize any expert
     witnesses in its case-in-chief at trial. Should the government form an intent to call
     such a witness, it will comply with its disclosure obligations under Rule

                                       4
        Case 1:20-cr-10111-RWZ Document 56-2 Filed 09/30/20 Page 6 of 6




               16(a)(1)(G). Furthermore, the government expects that the Court will establish a
               schedule for expert disclosures and other matters at a future status conference.

       F.      Rule 404(b) Evidence

                   Consistent with Local Rule 117.3(a)(4)(B), the government will provide you
               with a general description (including the approximate date, time and place) of any
               crime, wrong, or act the government proposes to use pursuant to Fed. R. Evid.
               404(b) no later than 21 days before trial.

       G.      Rule 803 and 804 Evidence

                  Consistent with Local Rule 117.1(a)(8)(b), the government will provide you
               with a list of exhibits the government intends to use in its case-in-chief at least 7
               days before trial. The government is willing to discuss an earlier deadline for the
               mutual production of exhibit and witness lists.

       H.      Notice of Intent to Use Evidence

                   Rule 12(b)(4)(B) of the Federal Rules of Criminal Procedure states that the
               defendant may, “in order to have an opportunity to move to suppress evidence …
               request notice of the government’s intent to use (in its case-in-chief at trial) any
               evidence that the defendant may be entitled to discover under Rule 16.” In
               compliance with this rule, the government notifies you and the defendant that it
               intends to use any and all evidence previously produced to you in this case,
               including, but not limited to, the defendant’s post-arrest statements, evidence
               obtained pursuant to search warrants (including evidence obtained from the
               defendant’s home, the defendant’s office, the defendant’s computer and the
               defendant’s cell phone), and evidence obtained from third parties (including
               Harvard University).

       The government remains aware of its continuing duty to disclose newly discovered
additional evidence or material that is subject to discovery or inspection under Local Rules 116.1
and 116.2(B)(1) and Rule 16 of the Federal Rules of Criminal Procedure.

       Please call the undersigned Assistant U.S. Attorney at (617) 748-3264 if you have any
questions.

                                                      Very truly yours,

                                                      ANDREW E. LELLING
                                                      United States Attorney

                                             By:      /s/ Jason A. Casey
                                                      Jason A. Casey
                                                      Assistant U.S. Attorney


                                                  5
